Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 5/20/2020.
Claims 1-12 are pending for this examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dally et al. (US 2007/0239967), herein referred to as Dally ‘967.
Referring to claim 1, Dally ‘967 teaches a method (see Abstract) comprising: performing, by a processor in response to a dual issue multiply instruction (see Fig. 1, DSP architecture 100; see Paragraph 0009, wherein the DSP executes multiply instructions; also see Paragraphs 0036-
As to claim 3, Dally ‘967 teaches the method of claim 1 (see Abstract), wherein the data path is a scalar data path and the dual issue multiply instruction is a scalar multiply instruction (see Fig. 6, output scalars 619 and 629; also see Paragraph 0071).
As to claim 4, Dally ‘967 teaches the method of claim 1 (see Abstract), wherein the data path is a vector data path and the dual issue multiply instruction is a vector multiply instruction (see Paragraph 0089).
claim 5, Dally ‘967 teaches the method of claim 1 (see Abstract), further comprising: performing, by the processor responsive to a first single issue multiply instruction and a second single issue multiply instruction, multiplication of operands of the first single issue multiply instruction using the first multiplication unit and multiplication of operands of the second single issue multiply instruction using the second multiplication unit, wherein the first and second single issue multiply instructions are executed in parallel; and storing, by the processor, a result of the first single multiply instruction in a storage location indicated by the first single issue multiply instruction and a result of the second single issue multiply instruction in a storage location indicated by the second single issue multiply instruction (see Paragraph 0037, wherein operations are stored into a general register while executing dual MAC operations; see Fig. 6, multiplier data path 1 610, multiplier data path 0 620, product registers 614 and 624; see Paragraph 0072, wherein the data paths can operate either individually or in parallel, i.e. together).

Referring to claim 6, Dally ‘967 teaches a processor (see Fig. 1, DSP architecture 100) comprising: a first multiplication unit in a first data path of the processor (see Paragraph 0037, wherein operations are stored into a general register while executing dual MAC operations; see Fig. 6, multiplier data path 1 610, product register 614; see Paragraph 0072, wherein the data paths can operate either individually or in parallel, i.e. together); and a second multiplication unit in the first data path (see Paragraph 0037, wherein operations are stored into a general register while executing dual MAC operations; see Fig. 6, multiplier data path 0 620, product register 624; see Paragraph 0072, wherein the data paths can operate either individually or in parallel, i.e. together); wherein the first multiplication unit and the second multiplication unit are configured 
As to claim 7, Dally ‘967 teaches the processor of claim 6 (see Fig. 1, DSP architecture 100), wherein the first data path is a scalar data path and the dual issue multiply instructions are scalar multiply instructions (see Fig. 6, output scalars 619 and 629; also see Paragraph 0071).
As to claim 8, Dally ‘967 teaches the processor of claim 6 (see Fig. 1, DSP architecture 100), wherein the first data path is a vector data path and the dual issue multiply instructions are vector multiply instructions (see Paragraph 0089).
As to claim 10, Dally ‘967 teaches the processor of claim 6 (see Fig. 1, DSP architecture 100), wherein the first data path is a vector data path organized in a plurality of slices; the first multiplication unit comprises a slice multiplication component for each slice in the plurality of slices; and the second multiplication unit comprises a slice multiplication component for each slice of the plurality of slices, wherein for each slice of the plurality of slices, the slice multiplication component for the slice in the first multiplication unit and the slice multiplication component for the slice in the second multiplication unit are configured to operate together to determine a product of an element corresponding to the slice in the first operand and an element corresponding to the slice in the second operand (see Paragraph 0089, wherein the 
As to claim 11, Dally ‘967 teaches the processor of claim 6 (see Fig. 1, DSP architecture 100), wherein the first multiplication unit and the second multiplication unit are further configured to execute respective single issue multiply instructions in parallel (see Paragraph 0072, wherein the data paths can operate either individually or in parallel, i.e. together).
As to claim 12, Dally ‘967 teaches the processor of claim 6 (see Fig. 1, DSP architecture 100), wherein the processor is a digital signal processor (DSP) (see Fig. 1, DSP architecture 100).

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner finds the determination of partial products using the most significant half of the first operand and the second operand in the first multiplication unit and the second partial product for a least signification half of the first operand and second operand in the second multiplication unit as claimed in claims 2 and 9 to be uniquely different from prior art systems.

Relevant Prior Art

Cui et al. (US 6,574,651) teaches an arithmetic processor for executing multiplication operations on vectored data, wherein multiplier circuits and adder circuits are used to perform the operations using the operands of the instruction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MICHAEL SUN/Primary Examiner, Art Unit 2183